



COURT OF APPEAL FOR ONTARIO

CITATION: Arrocha v. Harrison, 2019 ONCA 838

DATE: 20191022

DOCKET: C66894

MacPherson, Pepall and Lauwers
    JJ.A.

BETWEEN

Liz Michelle Arrocha

Applicant (Respondent)

and

Paul Harrison

Respondent (Appellant)

Paul Harrison, appearing in person

Irving I. Frisch, for the respondent,
    Liz Michelle Arrocha

Carol J. Smith, for the respondent,
    City of Toronto

Heard: October 21, 2019

On appeal from the order of Justice Victor
    Paisley of the Superior Court of Justice, dated April 9, 2019.

APPEAL BOOK ENDORSEMENT

[1]

The appellant Paul Harrison appeals from the
    decision of Paisley J. of the Superior Court of Justice dismissing the
    appellants second motion to change an order relating to support and arrears.

[2]

In an appeal dealing with the appellants first
    motion to change, this court said:

It is undisputed that the appellant has made
    no support payments. In addition, he has not paid any costs orders made at
    trial or on appeal.

The motion judge found not only that the
    appellant has failed to pay any support and several outstanding costs orders,
    but also that he made no good faith attempt to do so. After noting the
    seriousness of the appellants unyielding failure to comply with these
    outstanding orders, the motion judge invoked Rule 18 (b) of the
Family Law
    Rules
to dismiss the motion to change.

[3]

Nothing has changed since this decision. As
    Paisley J. correctly noted, it applies equally to the appellants second change
    motion.

[4]

In addition, we see no merit in the appellants
    submission that the City of Toronto has no party status in this matter. That
    matter was also addressed by this court in the previous appeal:

[I]n the absence of any support payments, the
    assignee of those payments  the City of Toronto  maintains its party status
    to the extent of its financial interests.

[5]

The appeal is dismissed. The respondents are
    entitled to their costs of the appeal fixed at $3,500 (the City) and $2,000
    (Ms. Arrocha), enforceable through the Family Responsibility Office.


